

117 S1378 IS: Animal Freedom from Testing, Experiments, and Research Act of 2021
U.S. Senate
2021-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1378IN THE SENATE OF THE UNITED STATESApril 27, 2021Ms. Collins (for herself, Mr. Peters, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Animal Welfare Act to allow for the retirement of certain animals used in Federal research, and for other purposes.1.Short TitleThis Act may be cited as the Animal Freedom from Testing, Experiments, and Research Act of 2021 or the AFTER Act of 2021.2.Placement of animals used in federal research(a)In generalSection 14 of the Animal Welfare Act (7 U.S.C. 2144) is amended to read as follows:14.Standards for Federal facilities(a)DefinitionsIn this section:(1)Animal rescue organizationThe term animal rescue organization means a nonprofit organization the purpose of which is to rescue covered animals and find permanent adoptive homes for those animals.(2)Animal sanctuaryThe term animal sanctuary means a nonprofit organization that—(A)is registered with the Secretary;(B)operates a place of refuge in which—(i)a covered animal is provided care for the lifetime of the animal; and(ii)an unescorted public visitation of that animal is not permitted;(C)does not engage in commercial trade of covered animals;(D)does not breed covered animals;(E)does not permit direct contact between the public and covered animals;(F)does not allow the use of a covered animal for performance or exhibition purposes; and(G)does not conduct or permit research on a covered animal other than noninvasive behavioral research.(3)Animal shelterThe term animal shelter means a facility that—(A)accepts or seizes covered animals—(i)to care for the animals;(ii)to place those animals in a permanent adoptive home; or(iii)for purposes of law enforcement; and(B)does not—(i)engage in commercial trade of covered animals;(ii)breed covered animals;(iii)allow the use of a covered animal for performance or exhibition purposes; or(iv)conduct or permit research on a covered animal other than noninvasive behavioral research.(4)Covered animal(A)In generalThe term covered animal means an animal that is unwanted, abandoned, or otherwise in need of placement in a home.(B)ExclusionsThe term covered animal does not include—(i)a rat of the genus Rattus; or (ii)a mouse of the genus Mus.(5)Nonprofit organizationThe term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code.(6)Suitable for retirementThe term suitable for retirement means, with respect to an animal, that the animal has been evaluated by a licensed veterinarian and is determined to be mentally and physically healthy.(b)Laboratory animal facilities and exhibitors(1)In generalExcept as provided in paragraph (2), any department, agency, or instrumentality of the United States that operates laboratory animal facilities or exhibits animals shall comply with the standards and other requirements promulgated by the Secretary under subsections (a), (g), (h), and (i) of section 13.(2)ExceptionA department, agency, or instrumentality of the United States that operates laboratory animal facilities shall not be required to comply with the standards and other requirements promulgated by the Secretary under section 13(g) in the case of transporting a chimpanzee that has been used, or was bred or purchased for use, in research conducted or supported by a Federal agency to an animal sanctuary or into the sanctuary system established under section 404K of the Public Health Service Act (42 U.S.C. 283m).(c)Retirement(1)In generalNot later than 90 days after the date of enactment of the AFTER Act of 2021, any department, agency, or instrumentality of the United States operating a Federal research facility shall, after public notice and comment, promulgate regulations that, with respect to any animal of the facility that is no longer needed for research and determined to be suitable for retirement—(A)facilitate and encourage the adoption of the animal by, or placement of the animal with—(i)an animal rescue organization, animal sanctuary, animal shelter, or individual who intends to keep the animal as a pet; or(ii)in the case of a nonhuman primate, an animal sanctuary; and(B)to the maximum extent practicable, collaborate with appropriate nonprofit organizations to carry out subparagraph (A).(2)National placementThe regulations promulgated to carry out paragraph (1)(A) shall include consideration of placing animals with the entities described in that subparagraph that are located beyond the immediate geographic vicinity of the Federal research facility at which the animal being retired is located.(3)Transport of chimpanzeesThe regulations promulgated to carry out paragraph (1)(A) shall not prohibit or otherwise prevent the transport of a chimpanzee that has been used, or was bred or purchased for use, in research conducted or supported by a Federal agency to an animal sanctuary or into the sanctuary system established under section 404K of the Public Health Service Act (42 U.S.C. 283m).(d)Effect on other lawsNothing in this section shall—(1)preempt any State or local law relating to the adoption or placement of animals used in research that is more stringent than the requirements of this section; (2)prohibit the transport of a chimpanzee that has been used, or was bred or purchased for use, in research conducted or supported by a Federal agency to an animal sanctuary or into the sanctuary system established under section 404K of the Public Health Service Act (42 U.S.C. 283m); or(3)prevent a State or unit of local government from adopting or enforcing an animal welfare law that is more stringent than this section..(b)Technical amendmentsSection 13 of the Animal Welfare Act (7 U.S.C. 2143) is amended—(1)by redesignating subsections (g) and (h) as subsections (h) and (i), respectively; and(2)by redesignating the second subsection (f) (relating to the certification requirement for the delivery of any animal) as subsection (g).